Name: Commission Regulation (EEC) No 2078/84 of 19 July 1984 amending Regulation (EEC) No 900/84 as regards certain monetary compensatory amounts and coefficients required for their application
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 192/ 10 Official Journal of the European Communities 20 . 7 . 84 COMMISSION REGULATION (EEC) No 2078/84 of 19 July 1984 amending Regulation (EEC) No 900/84 as regards certain monetary compensa ­ tory amounts and coefficients required for their application been transferred to other Member States after the beginning of the new marketing year ; whereas provi ­ sions should therefore be made for applying the former compensatory amounts to all cases which have arisen ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Milk and Milk Products, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 974/71 of 12 May 1971 on certain measures of conjunctural policy to be taken in agriculture following the tempo ­ rary widening of the margins of fluctuation for the currencies of certain Member States ('), as last amended by Regulation (EEC) No 855/84 ('), and in particular Article 6 thereof, Whereas the monetary compensatory amounts intro ­ duced by Regulation (EEC) No 974/71 were fixed by Commission Regulation (EEC) No 900/84 ('), as last amended by Regulation (EEC) No 20 1 7/84 (4) ; Whereas part 5 of Annex I to Regulation (EEC) No 900/84 lays down certain amounts and coefficients to take account of prices which , as a result of the grant ­ ing of aid, are lower than the intervention prices for skimmed-milk powder ; whereas this Regulation permits the former monetary compensatory amount to be applied in respect of skimmed-milk powder purchased from the German intervention agency during the previous milk marketing year ; whereas it has emerged that such purchases have also been made in Ireland and the United Kingdom, part of which has HAS ADOPTED THIS REGULATION : Article 1 In the third subparagraph of note (') to part 5 of Annex I to Regulation (EEC) No 900/84, 'from the German intervention agency' is replaced by 'from an intervention agency'. Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. However, at the request of the party concerned it shall be applicable for the period 2 April to 12 May 1984. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 19 July 1984. For the Commission Poul DALSAGER Member of the Commission (') OJ No L 106 , 12 . 5 . 1971 , p. 1 . (') OJ No L 90 , 1 . 4 . 1984, p. 1 . (') OJ No L 92, 2 . 4 . 1984, p. 2 . h OJ No L 187, 14 . 7 . 1984 , p. 41 .